 Case 6:19-cv-01888-PGB-DCI Document 3 Filed 10/16/19 Page 1 of 3 PageID 64




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SHELDON JOEL RAMNARAINE,

                     Petitioner,
v.                                                      Case No: 6:19-cv-1888-Orl-40DCI
                                                         (6:11-cr-356-Orl-40DCI)
UNITED STATES OF AMERICA,

                     Respondent.
                                        /

                                         ORDER

       Upon consideration of Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence (“Motion to Vacate,” Doc. 1) and in accordance with the Rules Governing Section

2255 Proceedings for the United States District Courts, it is ORDERED as follows:

       1.     The Government shall, within NINETY (90) DAYS from the date of this

Order, file a Response indicating why the relief sought in the Motion to Vacate should

not be granted.

       2.     As part of the initial pleading required by paragraph 1 of this Order, the

Government shall also:

       a.     State whether Petitioner has used any other available federal
       remedies including any prior post-conviction motions and, if so, whether
       an evidentiary hearing was accorded to the movant in any federal court;

       b.     State whether there was an appeal-waiver provision if Petitioner
       entered a plea pursuant to an agreement, and if so, whether the
       Government relies on the waiver as a defense to any claims collaterally
       challenging the effectiveness of Petitioner’s attorney at sentencing;
 Case 6:19-cv-01888-PGB-DCI Document 3 Filed 10/16/19 Page 2 of 3 PageID 65



       c.     Procure transcripts and/or narrative summaries in accordance with
       Rule 5(b) of the Rules Governing Section 2255 Cases in the United States District
       Courts and file them concurrently with the initial pleading;

       d.     Summarize the results of any direct appellate relief sought by
       Petitioner to include citation references and copies of appellant and
       appellee briefs from every appellate proceeding;1

       e.     Provide a detailed explanation of whether the motion was or was not
       filed within the one-year limitation period as set forth in 28 U.S.C. § 2255;
       and

       f.     State whether the United States Magistrate Judge assigned to this
       case was involved in Petitioner’s criminal proceedings. Respondent has an
       ongoing duty to inform the Court of such involvement if the case is
       hereafter reassigned to another judicial officer.

       3.     Henceforth, Petitioner shall mail one copy of every pleading, exhibit

and/or correspondence, along with a certificate of service indicating the date an accurate

copy was mailed, to the Government listed in the bottom of this Order.

       4.     Petitioner shall advise the Court of any change of address. The failure to do

so will result in the case being dismissed for failure to prosecute.

       DONE and ORDERED in Orlando, Florida on October 15, 2019.




   1 The Government shall also indicate whether each claim was raised on direct appeal.
If any of the claims were not raised on direct appeal, the Government shall indicate
whether it waives the defense concerning the failure to raise the claim on direct appeal.
See Mills v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994); see also Cross v. United States,
893 F.2d 1287, 1289 (11th Cir. 1990). If any of the claims were raised on direct appeal, the
Government shall indicate whether it waives the defense concerning the relitigation of
claims that were previously raised and disposed of on direct appeal. See United States v.
Rowan, 663 F.2d 1034, 1035 (11th Cir. 1981).


                                               2
 Case 6:19-cv-01888-PGB-DCI Document 3 Filed 10/16/19 Page 3 of 3 PageID 66




Copies furnished to:

Office of the United States Attorney
400 W. Washington Street
Suite 300
Orlando, Florida 32801

Unrepresented Party
OrlP-3 10/16




                                       3
